Broyles, C. J.
This court obtains no jurisdiction of a case where the bill of exceptions was Tiled in the office of the clerk of the trial court more than fifteen days from the date of the certification of the bill of exceptions, and in such a case the bill of exceptions must be dismissed. Tatum v. Trapnell, 30 Ga. App. 104 (17 S. E. 251), and cit. In the instant case the bill of exceptions was certified by the judge on April 10, 1929, and was filed in the office of the clerk of the trial court on May 6, 1929.

Writ of error dismissed.


Luke and Bloodworih, JJ., ooneur.